DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it is unclear how a pattern can be discontinuous.  Patterns, by definition, are continuous as they repeat.  The Examiner requests that the Applicant please clarify this limitation.
Claim 16 is indefinite because it is unclear what is meant by “the flowable carrier mixed with the braze powder has a viscosity sufficient to maintain its shape while deposited on the surface”.  What is the shape it is maintaining?  What would be considered sufficient?  At what temperature does the viscosity have to be sufficient?  The Examiner requests that the Applicant please clarify this limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. (2012/0000967) in view of Uetani et al. (2015/0125334) in view of Sjodin et al. (2008/0199718).
Regarding claim 1, Bischof discloses a printing method to selectively deposit braze powders on a surface by applying the material as a paste by extrusion the braze powders thereby being deposited at one or more predetermined locations on the surface(paragraph 0016, abstract).  
Bischof does not specifically disclose that the method comprising: extruding a filament from a nozzle moving relative to a surface, the filament comprising a flowable carrier mixed with a braze powder; and depositing the filament on the surface in a predetermined pattern defined by the motion of the nozzle relative to the surface.  
However, Uetani discloses extruding a filament from a nozzle moving relative to a surface, the filament comprising a flowable carrier mixed with a metal powder (nickel alloy); and depositing the filament on the surface defined by the motion of the nozzle relative to the surface (abstract, paragraphs 0025-0028).  While Uetani does not disclose that the nozzle is used for a brazing process, the nozzle that is being used is a soldering nozzle (bonding material) (paragraph 0028-Hakko FM-205).  With that being 
Regarding claim 2, since a pattern is continuous (repeated), it is the Examiner’s position that the predetermined pattern is a continuous pattern.  
Regarding claim 3, as stated above, it is unclear how a pattern is discontinuous as patterns are continuous.  Since there are holes in the surface of the workpiece, the Examiner is taking the position that the pattern is discontinuous. 
Regarding claim 4, Bischof discloses that the surface is a discontinuous surface (holes in 18) comprising surface regions separated by gaps, and wherein the filament and thus the braze powders are selectively deposited on the surface regions (figures 1-2).  
Regarding claim 5, Bischof discloses that the surface is part of a first component comprising a metal alloy (paragraph 0013).  

Regarding claim 7, Bischof discloses that the braze powder comprises a nickel-based braze alloy, a titanium based-braze alloy, or an iron-based braze alloy (paragraph 0013).  
Regarding claim 9, Uetani discloses that the flowable carrier comprises a thermoplastic polymer (paragraph 0027).  
Regarding claim 10, Uetani discloses that the thermoplastic polymer comprises polylactic acid (PLA), acrylonitrile butadiene styrene (ABS), polycarbonate (PC), polyvinyl alcohol (PVA), and/or nylon (paragraph 0027).  
Regarding claim 11, Uetani discloses that the extrusion is carried out at a temperature at or above a softening temperature and/or melting temperature of the flowable carrier (paragraph 0021).  
Regarding claim 12, Bischof discloses after the extrusion, the filament cools and the flowable carrier solidifies, adhering the braze powder to the surface, thereby forming a prewet surface for diffusion bonding (paragraphs 0025-0029).  
Regarding claim 13, Bischof discloses a method of diffusion bonding comprising: the printing method of claim 12, further comprising assembling a first component comprising the prewet surface with a second component comprising a mating surface to form an assembly, the prewet surface contacting the mating surface; and exposing the assembly to a bonding temperature and a compressive force, thereby diffusion bonding 
Regarding claim 14, during the heating up of the component/workpiece during bonding, the component/workpiece would be heated between 160 C to 220 C prior to exposing the assembly to the bonding temperature to allow the flowable carrier to soften.  
Regarding claim 15, since Bischof does not disclose heating during extrusion, it is the Examiner’s position that it is completed at room temperature. 
Regarding claim 16, this limitation is indefinite as it is not understood what is meant by this limitation.  However, since the process limitations are met, it is the Examiner’s position that the filament comprising the flowable carrier mixed with the braze powder has a viscosity sufficient to maintain its shape while deposited on the surface.  
Regarding claim 18, in Bischof, the heating of the bonding material would inherently remove the flowable carrier and adhere the braze powder to the surface, forming a prewet surface for diffusion bonding, wherein heating the filament to remove the flowable carrier comprises pyrolyzing or vaporizing the flowable carrier.  
Regarding claim 20, Bischof discloses assembling a first component 16 comprising the prewet surface with a second component 12 comprising a mating surface to form an assembly, the prewet surface contacting the mating surface; and exposing the assembly to a bonding temperature and a compressive force, thereby diffusion bonding the first component to the second component to form a monolithic third component comprising a bonded interface (paragraphs 0017, 0029, figure 1).

Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. (2012/0000967) in view of Uetani et al. (2015/0125334) in view of Sjodin et al. (2008/0199718) as applied to claim 18 above, and further in view of Liang et al. (4,475,959).
Regarding claims 8 and 17, Bischof does not disclose that the filament includes braze powder in an amount from about 50 wt.% to about 90 wt.%.  However, Liang discloses a brazing alloy paste that includes a nickel alloy and organic solvents (hydroxycellulose resin gel) to form a gel wherein the amount of brazing alloy is 60-95wt% (column 2 lines 22-32, claim 1).  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal amount of metal alloy required for creating a paste that will form a strong bond.  To one skilled in the art at the time of the invention it would have been obvious to use a known organic gel as taught by Liang to form a material that has an extrudable viscosity in order to be extruded from the nozzle properly. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischof et al. (2012/0000967) in view of Uetani et al. (2015/0125334) in view of Sjodin et al. (2008/0199718) as applied to claim 18 above, and further in view of Georgieva et al. (2015/0125281).
Regarding claim 19, Bischof discloses using a furnace, but does not disclose the heating is carried out in a vacuum or an inert gas atmosphere.  However, Georgieva discloses that diffusion brazing of joining superalloy components is often done in an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735